 Case 19-35308        Doc 25   Filed 01/22/20 Entered 01/22/20 12:12:07    Desc Main
                                 Document     Page 1 of 1


                 IN THE UNITED STATES BANKRUPTCY COURT
         FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:                                           )
                                                 )    Case No. 19-35308
LANNY R. GIBRICK,                                )
                                                 )    Chapter 13
         Debtor.                                 )
                                                 )    Hon. Judge A. Benjamin Goldgar
                                                 )

                          Creditor Robert Golden’s Witness List
                           Motion to Lift the Automatic Stay or
                          Dismiss Chapter 13 Bankruptcy Petition


         1. Lanny R. Gibrick – Adverse Witness
         2. Robert Golden




The Law Offices of Brendan R. Appel, LLC
Brendan R. Appel (IL ARDC: 6271877)
Selwyn M. Skevin (Of Counsel) (IL ARDC: 6305289)
191 Waukegan Road, Suite 360
Northfield, Illinois 60062
(847) 730-4224
(847) 730-4114 (facsimile)
